Citation Nr: 0120461	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  01-03 851	)	DATE
	)
	)


THE ISSUE

Whether a December 2000 decision by the Board of Veterans' 
Appeals denying entitlement to a separate rating for 
shortening of the right lower extremity should be revised or 
reversed on the grounds of clear and unmistakable error. 


REPRESENTATION

Moving party represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The moving party served on active duty from December 1942 to 
April 1946.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party as to clear 
and unmistakable error (CUE) in a December 26, 2000 Board 
decision. 


FINDINGS OF FACT

1.  In a December 2000 decision, the Board held that the 
moving party was not entitled to a separate disability rating 
for shortening of the right lower extremity.

2.  The moving party contends that the Board improperly 
interpreted and evaluated the evidence as well as applicable 
laws and regulations extant at the time of the December 2000 
decision.

3.  The record does not demonstrate that the correct facts, 
as they were known in December 2000, were not before the 
Board in December 2000, but it does demonstrate that the 
Board incorrectly applied statutory or regulatory provisions 
extant at that time, such that the outcome of the claim would 
have been manifestly different but for the error.


CONCLUSION OF LAW

The Board's December 2000 decision, which denied the claim 
for entitlement to a separate rating for shortening of the 
right lower extremity contains CUE.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that there was CUE in the December 
2000 Board decision, which denied a claim of entitlement to a 
separate disability evaluation for a shortening of the right 
lower extremity.  

Historically, the  moving party was wounded during World War 
II, sustaining a service-connected muscle injury to Group XI, 
and fracture of the tibia and fibula with shortening of the 
right leg.  The disability is rated currently (and since 
October 1946) as 30 percent disabling pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5311.  

In the December 2000 Board decision at issue, a separate 
rating for shortening of the lower extremity was denied 
inasmuch as 38 C.F.R. § 4.56(d)(4) (evaluation of muscle 
disabilities) provided that that a severe injury of muscles 
is a type of injury that is a "[t]hrough and through or deep 
penetrating wound due to a high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring."  38 C.F.R. § 4.56(d)(4) 
(emphasis added).  The Board also noted that the diagnostic 
criteria pertinent to evaluation of shortening of bones of 
the lower extremity, 38 C.F.R. § 4.71a, Diagnostic Code 5275, 
precluded combining a rating for shortening of the bones with 
another rating(s) for fractures or faulty union of the same 
extremity.  The Board additionally noted that, according to 
the most current clinical record, the  moving party's leg was 
shortened by one (1) inch and a one and one quarter (11/4) inch 
deficit was necessary to warrant a compensable evaluation.  
The Board concluded that a compensable evaluation would not 
be available even if a separate evaluation were warranted.

The moving party, including through his representative, has 
in effect argued that a separate evaluation is warranted for 
the bone injury because the provisions of Diagnostic Code 
5311 do not encompass fractures as a component of the 
disability, rather the evaluation criteria are limited to 
muscle injuries.  Moreover, the Board's conclusion that a 
noncompensable evaluation would obtain if the separate rating 
were warranted as a reason for denying a separate rating, for 
all intents and purposes, precludes appeal with respect to 
consideration of compensation for that disability. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the provision of 38 C.F.R. § 20.1404(b) which required denial 
of a motion that did not clearly and specifically allege CUE 
of fact or law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error, was invalid because, when read in 
conjunction 38 C.F.R. § 20.1409(c), it operated to prevent 
board review of certain CUE claims contrary to the 
requirement of the statutory provision of 38 U.S.C.A. § 
7111(e), which provided that a CUE claim was to be decided by 
the board on the merits.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the Federal 
Circuit found that the other CUE rules were validly issued in 
compliance with applicable rulemaking procedures and were not 
arbitrary, capricious, or contrary to law.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.

Section 20.1403 of the Code of Federal Regulations, addresses 
what constitutes CUE and provides as follows:

(a)  General. Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on 
or after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred 
to the Board for review in reaching that decision, 
provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis. A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence. A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision.  As 
stated by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 

(2) the error must be "undebatable" and the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313. "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A careful reading of Section 4.56 lends strong support to the 
moving party's argument.  Firstly, while not of itself 
dispositive, the captioned title to the pertinent regulation 
pertains to evaluation of muscle injuries, rather than muscle 
as well as bone injuries.  Secondly, the excerpt relied upon 
in the December 2000 Board decision is extracted from a 
subsection of the regulation describing a severe muscle 
injury; the full text of the entire section describing a 
severe muscle injury provides:

Severe disability of muscles-

(i) Type of injury. Through and through or deep 
penetrating wound due to high velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep 
up with work requirements.  

(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  

(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.  

(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.  

C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  

(D) Visible or measurable atrophy.  

(E) Adaptive contraction of an opposing group of 
muscles.  

(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus 
in wounds of the shoulder girdle.  

(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 

38 C.F.R. § 4.56(d)(4).  (2000).

The subsection which references fracture or bone pathology is 
headed "Type of injury."  That section includes a general 
description of the injury together with origin or cause of 
the injury, such as from high velocity missiles.  In this 
case, the reference to "shattering bone fracture or open 
comminuted fracture" must be read as part of the class of 
the causes for muscle injuries rather than as a separate 
"Type of injury."  In other words, the reference to 
shattered bone or the open fracture is included because such 
bone pathology in turn damages the muscles.  Such an 
interpretation is sustained upon examination of the 
subsection entitled "Objective findings."  That latter 
section provides a detailed outline of the clinical pathology 
that constitutes a severe disability; that outline focuses on 
muscle function and manifestations relating to the pertinent 
muscle grouping rather than bone pathology.  

The absence of reference to any bony pathology in 
disabilities to the muscle groups classified as slight, 
moderate or moderately severe lends added support to the 
interpretation that Section 4.56 is limited to muscle 
injuries.

The Board additionally notes that the moving party's 
disability is and has been evaluated pursuant to Diagnostic 
Code 5311, which addresses functional impairment to Muscle 
Group XI, but also does not suggest that bone pathology is 
contemplated therein.  

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is not 
appropriate.  However, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical element is that none of 
the symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct.  Id. at 262.  Here, the symptomatology for the 
shortened leg (manifested by a measured length of an 
extremity) is distinct from that enumerated for the 
functional impairment to Muscle Group XI, which deals with 
muscles affecting propulsion, flexion of the foot, toes and 
knee and associated muscle structure.  The history of the 
service-connected muscle disability was described in the May 
1999 statement of the case as with wide damage to the muscle 
group in the missile track, with moderate or extensive muscle 
loss and tests confirming severe muscle impairment.

Finally, the note appended to 38 C.F.R. § 4.71a, Diagnostic 
Code 5275, which provides that ratings based on shortening of 
the leg are not to be combined with other ratings for 
fracture or faulty union in the same extremity, is 
inapplicable to the case at hand.  The preclusive effect of 
that note depends upon and operates as a constraint vis-à-vis  
a separate rating where an assigned rating has already 
contemplated the dimensions of the disability due to bone 
pathology.  For example, there are diagnostic criteria such 
as Diagnostic Codes 5255 and 5262 that specifically 
contemplate fracture and malunion.  The note under Diagnostic 
Code 5275 would preclude a separate rating in the case where 
a disability was already rated pursuant to Diagnostic Codes 
5255 and 5262.  However, a rating pursuant to Diagnostic Code 
5311 does not contemplate bone fracture or faulty union as a 
disability per se, and a separate rating, therefore, is not 
precluded under the expressio unis est exclusio alterius 
canon of statutory construction.  That canon teaches that, 
where a law expressly describes the particulars where it 
shall apply, what was omitted or excluded was intended to be 
omitted or excluded.  Accordingly, the Board concludes that 
the regulatory provisions extant at the time of the December 
2000 decision were incorrectly applied and that a separate 
rating for shortening of the right lower extremity would be 
appropriate.  

The Board also considers that the gravamen of the error in 
this case relates to whether a separate rating obtains.  
Whether or not a compensable evaluation is warranted 
downstream is a an entirely separate matter and not relevant 
to adjudication of the CUE claim.  Accordingly, but for the 
error, a manifestly different result would have obtained, and 
the motion for reversal of the December 2000 Board decision 
on the grounds of CUE should be granted. 

The Board notes that 38 C.F.R. § 20.1405(a)( notification of 
the party's representative and an opportunity for a response 
when the Board receives a request for CUE review) was 
established with an effective date of July 17, 2001 and 
arguably necessitates certain procedural requirements be 
followed prior to issuance of a decision.  However, in light 
of the disposition herein, the Board is unable to identify 
any prejudice to the  moving party through the issuance of a 
final decision in this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

The motion for reversal of the December 26, 2000, Board 
decision on the grounds of CUE is granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 



